Case 2:18-cv-00616-SPC-MRM Document 48 Filed 07/08/20 Page 1 of 2 PageID 280




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

CHRISTIAN TOBIN, MATTHEW
TRENT, JEFF DAVENPORT, ANDY
KRAJEWSKI, COREY NELSON and
FORREST CAMPBELL,

                Plaintiffs,

v.                                                          Case No.: 2:18-cv-616-FtM-38MRM

GREATER NAPLES FIRE RESCUE
DISTRICT,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 47). Judge McCoy recommends granting the parties’ Joint

Motion to Approve Settlement Agreement and Dismiss with Prejudice Plaintiffs’

Complaint. (Doc. 46). Neither party objects to the Report and Recommendation and the

time to do so has expired.

        A district judge “may accept, reject, or modify in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district

judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. And “[t]he judge




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cv-00616-SPC-MRM Document 48 Filed 07/08/20 Page 2 of 2 PageID 281




may also receive further evidence or recommit the matter to the magistrate judge with

instructions.” Id.

       After examining the file independently and upon considering Judge McCoy’s

findings and recommendations, the Court accepts and adopts the Report and

Recommendation.

       Accordingly, it is now

       ORDERED:

       (1) The Report and Recommendation (Doc. 47) is ACCEPTED and ADOPTED

           and the findings incorporated therein.

              a. The parties’ Joint Motion to Approve Settlement Agreement and Dismiss

                     with Prejudice Plaintiffs’ Complaint (Doc. 46) is GRANTED.

              b. The above-captioned case is DISMISSED with prejudice.

       (2) The Clerk is DIRECTED to enter judgment, deny any pending motions as moot,

           and close the file.

       DONE and ORDERED in Fort Myers, Florida this 8th day of July 2020.




Copies: All Parties of Record




                                              2
